Citation Nr: 1120760	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  03-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970 with service in the Republic of Vietnam.  He was also a recipient of the Purple Heart medal.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant testified at an April 2004 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In October 2004, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant appealed this denial to the Court of Appeals for Veterans Claims (Court).   In a November 2006 memorandum decision, the Court set aside the Board's October 2004 decision and remanded the claim back to the Board.  The Board remanded the claim for additional development in June 2007.  When the case returned to the Board, it was again denied in a May 2009 decision.  The appellant appealed the May 2009 denial to the Court, and in March 2010, the Court granted a Joint Motion for Remand filed by the parties which vacated the May 2009 denial and remanded the case back to the Board.  The appeal has again returned to the Board for further action. 

The Board notes that there is some discrepancy in the record regarding the appellant's current representation.  In September 2010, the Board received a letter from the appellant's representative of record (a private attorney) that he no longer represented the appellant.  However, the record contains a valid VA Form 21-22a appointing the private attorney as the appellant's representative, and the Board has not received a motion from the attorney to withdraw as the representative in accordance with 38 C.F.R. § 20.608 (2010).  The appellant was notified in an October 2010 letter from the Board that she may only be represented by one attorney at a time, but no response to this letter was received until May 2011, when the appellant stated that she was now represented by a new attorney.  VA has not received a Form 21-22a authorizing the new attorney as the appellant's representative and the October 2010 notice letter informed the appellant that if the Board did not hear from her within 30 days regarding her current representative, she would be deemed to be representing herself.  Therefore, the Board has determined that the appellant is currently without a representative, but she may submit a Form 21-22a appointing a new attorney representative while this claim is in remand status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the appellant submitted a statement containing argument in favor of her claim.  The appellant specifically requested that her case be remanded back to the RO for consideration of this new evidence in the first instance.  The Veteran has a right to have the evidence considered by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).  Therefore, upon remand, the AOJ should readjudicate the claim and issue a supplemental statement of the case (SSOC) with consideration of all the evidence of record including the March 2011 VA expert medical opinion and the appellant's May 2011 statement.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim with consideration of all evidence, including the March 2011 VA expert medical opinion and the appellant's May 2011 statement.  If the claim remains denied, the AOJ should issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


